Garnett, J. At a former term this case was before this court, under the title of Wolf v. Michaelis, and the decree was then reversed and the cause remanded. After the re-docketing of the case in the Circuit Court, the complainant, Michaelis, by leave of court, amended his bill, alleging in the amendment, among other things, that he had demanded of the architect, certificates for the fifth and sixth installments specified in the contract, but that the architect had fraudulently and without any valid reason, refused to deliver the same to the complainant. It is not denied that the allegations of fraud are sufficient, but upon examining the evidence introduced in support of them, as well as that offered by defendants to the contrary, we think the Circuit Court correctly held that no case was made out under the amendment. In all other respects the case is governed by our former opinion in 27 Ill. App. 336. The decree is affirmed. Deoree affirmed.